Citation Nr: 0625992	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from February 1983 to February 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).


FINDING OF FACT

The veteran's cervical spine disability is not manifested by 
ankylosis, neuropathy, deformity, muscle spasm, or moderate 
limitation of motion, to include limitation of flexion to 
fewer than 30 degrees or a combined range of motion to fewer 
than 170 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5290 (effective prior to 
September 26, 2003), 5235 to 5243; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

In July 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for an increased 
rating claim.  Although this notice post-dates initial 
adjudication, the claim was subsequently readjudicated 
without taint from prior decisions.  The veteran has not 
alleged that any prejudice resulted from the notice's timing 
nor is any prejudice evident from the record.  Because an 
increased rating has been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Consequently, the timing and content of the notice satisfies 
VA's duty to notify.  

The VA has also fulfilled its duty to assist the veteran with 
respect to his claim by obtaining medical records, providing 
VA examinations, and providing a hearing.  Additionally, all 
remand requests contained in the May 2005 Board decision were 
fulfilled.  

Applicable Law and Analysis

The veteran seeks a rating in excess of 10 percent for a 
cervical spine disorder.  
Effective from September 26, 2003, disabilities of the spine 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5235-5243 
(2005).  Because this claim was filed prior to the amendment, 
both the "old" and "new" rating formulas must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The new rating formulas 
may only be applied after September 26, 2003, however.  See 
Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 
99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion).  

In considering limitation of motion, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect any functional limitation that is due 
to pain that is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  

The evidence of record illustrates the veteran presents 
symptoms of intermittent neck pain that extends to the lower 
back and occasional hypesthesia in both hands.  The veteran 
does not complain of radiating pain or periods of 
incapacitation, and the evidence of record indicates negative 
findings as to neurological deficits (See e.g., 2005 VA 
examination) or radiculopathy (See e.g., 2003 VA 
examination).  

A 2005 VA examination reported the veteran's range of motion 
was 45 degrees extension, 60 degrees flexion, 60 degrees 
bilateral rotation, and 30 degrees lateral bilateral bending.  
There was no limitation of motion due to weakness, 
fatigability, or incoordination following repetitive 
movement, and the veteran was noted to move with ease.  An 
MRI also reported negative findings as to disc herniation or 
new cord compression, although narrowing was noted.  The 
veteran was diagnosed with cervical spondylosis status post 
anterior interbody diskectomy and fusion at C5-6 and C6-7, 
with persistent symptoms.  

Previous records report similar findings as to range of 
motion.  A July 2004 treatment record indicates findings of 
range of motion "unremarkable from normal" in the spinal 
motion testing, and an April 2003 treatment record reported 
"no significant abnormalities in the neck's range of 
motion."  A December 2003 VA examination reported mild loss 
of function due to pain, with a range of motion of 20 degrees 
flexion, 45 degrees extension, 70 degrees right rotation, 60 
degrees left rotation, and 60 degrees bilateral lateral 
flexion.  

The veteran is currently rated under the "old" Diagnostic 
Code (DC) 5290 for slight limitation of motion of the 
cervical spine.  DC 5290 provides a 20 percent rating for 
moderate limitation of motion of the cervical spine.  The 
evidence of record contains findings of "mild loss of 
function," "unremarkable from normal," and "no significant 
abnormalities in range of motion."  The 2005 examination 
showed the veteran moved with ease, and no pain upon motion 
was noted.  Although the 2003 VA examination reported a 
limitation of flexion to 20 degrees (for comparison, the new 
regulations state that normal range of flexion is 45 
degrees), subsequent records indicate no more than a minor, 
"unremarkable" limitation of motion, and subsequent testing 
in 2005 indicates flexion of 60 degrees.  The records 
indicate no significant limitation of extension, lateral 
flexion, or rotation.  As a whole, the preponderance of 
evidence is against a finding of moderate limitation of 
motion; consequently, a rating higher than 10 percent is not 
available under DC 5290.  

Likewise, a higher rating is not available under an 
alternative rating code.  There is no evidence of ankylosis, 
deformity, spasms, or intervertebral disc syndrome, so a 
higher rating is not available under either the "old" or 
"new" diagnostic codes for those disabilities. 

Additionally, under the "new" rating formula for the Spine, 
a 20 percent rating for a cervical spine disability requires 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees or a combined range of motion 
of the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.  There is no evidence of guarding 
or muscle spasm.  Additionally, the veteran's combined range 
of motion has never been less than 170 degrees, and his range 
of flexion was most recently noted to be 60 degrees.  The 
lowest degree of flexion, which was reported as 20 degrees in 
the 2003 examination, seems to be an abnormality in light of 
the other recorded findings of "insignificant limitation 
of" or "normal" range of motion.  Consequently, the 
preponderance of the evidence is against a rating higher than 
10 percent under the new rating criteria for the spine.  


ORDER

A rating in excess of 10 percent is not warranted for a 
cervical spine disability.  




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


